DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is response to Pre-Appeal Brief Conference 03/31/2022. Claims 1-32 are pending in the office action.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Jonathan Urbanek (Reg. 60,686) on 04/28/2022.
The application has been amended as follows: 

As per claim 14: 
line 6, replaces “a cavity in the interior” with -- a cavity of the interior --.
line 16, replaces “side wall” with -- annular wall --.

As per claim 21: 
line 2, after “a wheel end device,” inserts -- the wheel hub having an annular wall extending about an interior of the wheel hub, the wheel hub assembly including at least one bearing mounted in the wheel hub interior and having a bore receiving the spindle, the wheel hub having a cavity of the interior of the wheel hub for receiving a lubricant, the cavity opening to the at least one bearing to permit the lubricant to lubricate the at least one bearing, the wheel hub having a through opening in the annular wall that opens to the cavity, the wheel end device outside of the wheel hub interior and rotatable with the wheel hub, --.
line 7, after “the wheel hub assembly” inserts – in the cavity of the wheel hub --.
line 8, after “the spindle” inserts -- , wherein the wheel hub assembly includes an electrical connector extending in the through opening of the wheel hub annular wall and connecting the wheel end device and the coil of wire --.

As per claim 22: 
line 1, after “claim 21” deletes “wherein moving the coil of wire and the at least one magnet of the wheel hub assembly relative to one another includes moving the coil of wire and the at least one magnet relative to one another inside of the wheel hub; and”.
line 4, replaces “a wheel” with – the wheel --.
As per claim 23: 
lines 1-3, replaces “wherein moving the coil of wire and the at least one magnet relative to one another includes moving the coil of wire and the at least one magnet relative to one another in” with --the cavity of the wheel hub is--.

Allowable Subject Matter
Claims 1-32 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments, see Pre-Appeal Brief filed 03/31/2022, with respect to claims 1, 14, and 21 have been fully considered and are persuasive.  The claim rejection under 35 U.S.C 102 of claims 1-32 has been withdrawn. Hence, claims 1-32 are found in allowance condition. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGHIA M DOAN whose telephone number is (571)272-5973. The examiner can normally be reached Mon - Fri 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NGHIA M. DOAN
Primary Examiner
Art Unit 2851



/NGHIA M DOAN/           Primary Examiner, Art Unit 2851